SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1339
CA 11-00501
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, GREEN, AND MARTOCHE, JJ.


LUCIA C. WRONSKI, ET AL., PLAINTIFFS,

                      V                                          ORDER

JUDITH EINACH, DEFENDANT-RESPONDENT,
NICHOLAS BORON, DEBORAH M. BORON,
DEFENDANTS-APPELLANTS,
AND ROSEMARY M. MILLER, DEFENDANT.
(APPEAL NO. 2.)


CHELUS, HERDZIK, SPEYER & MONTE, P.C., BUFFALO (THOMAS P. KAWALEC OF
COUNSEL), FOR DEFENDANTS-APPELLANTS.

LAW OFFICE OF DANIEL R. ARCHILLA, BUFFALO (SHAUNA L. STROM OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order and judgment (one paper) of the Supreme
Court, Niagara County (Ralph A. Boniello, III, J.), entered December
6, 2010 in a personal injury action. The order and judgment granted
the cross motion of defendant Judith Einach for summary judgment
dismissing the complaint and all cross claims against her.

     Now, upon reading and filing the stipulation of discontinuance of
appeal signed by the attorneys for the parties on December 13, 2011,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    December 30, 2011                   Frances E. Cafarell
                                                Clerk of the Court